Case 8:17-cv-00046-JDW-CPT Document 146 Filed 12/03/19 Page 1 of 1 PagelD 1998

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

LASSWELL FOUNDATION FOR
LEARNING AND LAUGHTER, INC.,
FRED LASSWELL, INC., RED RYDER
ENTERPRISES, INC., and GOLDBOOK
LTD.,

Plaintiffs,
Vv. Case No: 8:17-cv-46-T-27CPT

TIMOTHY SCHWARTZ, DESIGN
TANK, INC., and DOES 1-10,

Defendants.
/

 

ORDER

BEFORE THE COURT is Traverse Legal, PLC’s Motion for Leave to Withdraw as
Counsel for Plaintiffs (Dkt. 145). Upon consideration, the Motion for Leave to Withdraw is
GRANTED. Craig Enrico Schaefer and the law firm of Traverse Legal, PLC are permitted to
withdraw as counsel for Plaintiffs. Michael John Colitz III, Stefan Vaughn Stein and the law firm
of GrayRobinson, P.A. shall remain as counsel for Plaintiffs.!

rc
DONE AND ORDERED this ES day of December, 2019.

 

JAMES D. WHITTEMORE
ited States District Judge

Copies to: Counsel of Record and Unrepresented Parties

 

' The Court notes that GrayRobinson, P.A. has filed its Notice of Intent to Withdraw as Counsel for Plaintiffs
(Dkt. 143).
